DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending and rejected.
Claim Objections
Claim 19 is objected to because of the following informality:
Regarding Claim 19, Claim 19 recites the limitation “the PCB includes and imager and a light” on Lines 3-4. Claim 19 further recites “provides current to at least one of the image and the light [emphasis added]” on Lines 7-8. The word image appears to be a typographical misspelling and presumably was intended to read “imager”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11 & 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viebach et al. (hereinafter "Viebach") (US 2004/0147807).
Regarding Claim 1, Viebach discloses a medical device (Fig. 1, an endoscope; [0017]), comprising:
a shaft (Fig. 4, a cylindrical portion comprising 8 and 9; [0024]) defining a first channel (Figs. 1 & 4, a rinsing passage comprising 5, 18 & 31; [0028] & [0038]) having a distal opening (Fig. 1, 31; [0038]);
a printed circuit board PCB (Fig. 1, a plate assembly comprising 10 and 19; [0032]) coupled to a distal end of the shaft (Fig. 3, 10 is coupled to 9; [0024]) to expose the distal opening to an external environment ([0022]), wherein the PCB includes an imager (Fig. 1, 21; [0033]) and at least one light (Fig. 1, 20; [0033]), the imager and the at least one light mounted on a distal facing surface of the PCB ([0033]); and
an optically clear covering (Fig. 1, 23 wherein 23 is translucent; [0040]), wherein the covering covers the imager and the at least one light (see Fig. 1).
Regarding Claim 2, Viebach discloses the medical device of Claim 1. Viebach further discloses wherein the shaft further defines a second channel (Fig. 4; 1; [0018]) having a second distal opening (Fig. 1, 30; [0034]) exposed to an external environment ([0022]).
Regarding Claim 3, Viebach discloses the medical device of Claim 1. Viebach further discloses wherein the covering covers all distally-facing surfaces of the PCB ([0040]).
Regarding Claim 4, Viebach discloses the medical device of Claim 1. Viebach further discloses wherein the medical device further comprises a first cable (Figs. 3 & 4, a first cable; [0026]) extending through a second channel of the shaft (Figs. 3 & 4, a first 14; [0025]), wherein the first cable is fixed to the PCB (Figs. 3 & 4, the first cable is coupled to a first 15; [0026]).
Regarding Claim 9, Viebach discloses the medical device of Claim 1. Viebach further discloses wherein the at least one light includes a plurality of lights ([0033]).
Regarding Claim 10, Viebach discloses the medical device of Claim 1. Viebach further discloses wherein the at least one light includes a light emitting diode LED (see Fig. 1).
Regarding Claim 11, Viebach discloses the medical device of Claim 1. Viebach further discloses wherein the covering does not cover the distal opening of the first channel ([0034]).
Regarding Claim 14, Viebach discloses the medical device of Claim 3. Viebach further discloses wherein the covering covers at least a portion of a distally-facing surface of the shaft (see Fig. 1).
Regarding Claim 15, Viebach discloses the medical device of Claim 14. Viebach further discloses wherein the covering defines an opening (Fig. 1, 6; [0022]) in fluid communication with the distal opening of the first channel ([0038]).
Regarding Claim 16, Viebach discloses a medical device (Fig. 1, an endoscope; [0017]), comprising:
a shaft (Fig. 4, a cylindrical portion comprising 8 and 9; [0024]) defining a first channel (Figs. 1 & 4, a rinsing passage comprising 5, 18 & 31; [0028] & [0038]) and a second channel (Fig. 4; 1; [0018]) each extending longitudinally through the shaft and each having a distal opening (Fig. 1, 31 and 30, respectively; [0034] & [0038]) exposed to an external environment ([0022]);
a printed circuit board PCB (Fig. 1, a plate assembly comprising 10 and 19; [0032]) adjacent a distal end of the shaft (Fig. 3, 10 is coupled to 9; [0024], wherein the PCB includes an imager (Fig. 1, 21; [0033]) and a light (Fig. 1, 20; [0033]), the imager and the light mounted on a distal facing surface of the PCB ([0033]);
a first cable (Figs. 3 & 4, a first cable; [0026]) and a second cable (Figs. 3 & 4, a second cable; [0026]), wherein the first cable and the second cable extend through third (Figs. 3 & 4, a first 14; [0025]) and fourth channels of the shaft respectively (Figs. 3 & 4, a second 14; [0025]) and are fixed to the PCB (Figs. 3 & 4, the first cable is coupled to a first 15 and the second cable is coupled to a second 15; [0026]); and
an optically clear covering (Fig. 1, 23 wherein 23 is translucent; [0040]) that seals the PCB from the external environment (see Fig. 1).
Regarding Claim 17, Viebach discloses the medical device of Claim 16. Viebach further discloses wherein the first channel extends distally past the PCB (Figs. 2a-b & Fig. 3, 18 extends through 26 of 19; [0032]), and the second channel extends distally past the PCB (Figs. 2a-b & Fig. 3, 1 extends through 25 of 19; [0032]).
Regarding Claim 18, Viebach discloses the medical device of Claim 16. Viebach further discloses wherein the covering covers all distally-facing surfaces of the PCB ([0040]).
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al. (hereinafter "Jacobsen") (US 2006/0146172).
Regarding Claim 19, Jacobsen discloses a medical device (Fig. 3, 4; [0045]), comprising:
a shaft (Fig. 3, 56; [0051]);
a printed circuit board PCB (Fig. 3, 84; [0053]) connected to a distal end of the shaft ([0053]), wherein the PCB includes an imager (Fig. 5, 110; [0061]) and a light ([0052]) each mounted on a distal facing surface of the PCB ([0052] & [0061]);
an optically clear covering (Fig. 6, 92; [0053]) that seals the PCB from an external environment ([0054]);
a first cable (Figs. 1 & 6, a first 64; [0053]) fixed to the PCB (Fig. 6, the first 64 is fixed to 84 via 140; [0062]) and configured to steer a distal portion of the shaft ([0064]); and
wherein the first cable is electrically conductive ([0064]) and provides current to at least one of the image and the light ([0064]).
Regarding Claim 20, Jacobsen discloses the medical device of Claim 19. Jacobsen further discloses a second cable (Figs. 1 & 6, a second 64; [0053]) fixed to the PCB (Fig. 6, the second 64 is fixed to 84 via 140; [0062]) and configured to steer the distal portion of the shaft ([0064]), wherein the PCB further includes a second light ([0052]) mounted on the distal facing surface of the PCB ([0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (hereinafter "Viebach") (US 2004/0147807) in view of Jacobsen et al. (hereinafter "Jacobsen") (US 2006/0146172).
Regarding Claims 5-6, Viebach discloses the medical device of Claim 4. Viebach further discloses wherein the medical device further comprises a second cable (Figs. 3 & 4, a second cable; [0026]) extending through a third channel of the shaft (Figs. 3 & 4, a second 14; [0025]), wherein the second cable is fixed to the PCB (Figs. 3 & 4, the second cable is coupled to a second 15; [0026]); and
wherein the first cable and the second cable are electrically conductive ([0022]).
Viebach fails to explicitly disclose wherein the first cable and the second cable are configured to steer a distal portion of the medical device.
However, Jacobsen teaches a medical device (Fig. 3, 4; [0045]), comprising:
a shaft (Fig. 3, 56; [0051]) having a first channel (Fig. 6, a first 102; [0062]) and a second channel (Fig. 6, a second 102; [0062]);
a printed circuit board PCB (Fig. 3, 84; [0053]) connected to a distal end of the shaft ([0053]), wherein the PCB includes an imager (Fig. 5, 110; [0061]) and a light ([0052]) each mounted on a distal facing surface of the PCB ([0052] & [0061]);
a first cable (Figs. 1 & 6, a first 64; [0053]) extending through the first channel of the shaft ([0072]) and fixed to the PCB (Fig. 6, the first 64 is fixed to 84 via 140; [0062]) and configured to steer a distal portion of the shaft ([0064]); and
a second cable (Figs. 1 & 6, a second 64; [0053]) extending through the second channel of the shaft ([0072]) and fixed to the PCB (Fig. 6, the second 64 is fixed to 84 via 140; [0062]) and configured to steer the distal portion of the shaft ([0064]).
The advantage of the steerable electrical wires is to provide the wires with a dual functionality and thus reduce the number of parts required (Jacobsen; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the cables as disclosed by Viebach, with the steerable electric wires taught by Jacobsen, to provide the wires with a dual functionality and thus reduce the number of parts required (Jacobsen; [0064]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (hereinafter "Viebach") (US 2004/0147807) in view of Hopkins Jr. (hereinafter "Hopkins") (US 2017/0325671).
Regarding Claim 12, Viebach discloses the medical device of Claim 1. Viebach fails to explicitly disclose wherein the PCB further includes at least one capacitor mounted on a proximal facing surface of the PCB.
However, Hopkins teaches a medical device (Fig. 1, 100; [0028]), comprising:
a distal printed circuit board PCB (Fig. 2, 204; [0031]) wherein the PCB includes an imager (Fig. 2, 205; [0031]) and at least one light (Fig. 2, 212; [0031]), the imager and the at least one light mounted on a distal facing surface of the PCB (Fig. 2, 205 and 212 are mounted on a front surface of 204; [0033]);
and wherein the PCB further includes at least one capacitor (a capacitor; [0033]) mounted on a proximal facing surface of the PCB ([0033]).
The advantage of the capacitor is to provide power to the image sensor (Hopkins; [0033]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the plate assembly as disclosed by Viebach, to include the proximally facing capacitors taught by Hopkins, to provide power to the image sensor (Hopkins; [0033]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (hereinafter "Viebach") (US 2004/0147807) in view of Dillinger et al. (hereinafter "Dillinger") (US 2013/0131451).
Regarding Claim 13, Viebach discloses the medical device of Claim 1. Viebach fails to explicitly disclose wherein the PCB is semi-annular.
However, Dillinger teaches a medical device (Fig. 1, an endoscope; [0025]), comprising:
a printed circuit board PCB (Fig. 1, 18; [0032]), wherein the PCB includes at least one light (Fig. 1, 20; [0032]),the at least one light mounted on a distal facing surface of the PCB (see Fig. 1);
an optically clear covering (Fig. 1, 22; [0032]), wherein the covering covers the at least one light ([0032]); and wherein the PCB is semi-annular ([0032]).
The advantage of the semi-annular PCB is to save space at the distal end and allow for a working channel with an enlarged diameter (Dillinger; [0009]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the PCB as disclosed by Viebach, to be semi-annular as taught by Dillinger, to save space at the distal end and allow for a working channel with an enlarged diameter (Dillinger; [0009]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (hereinafter "Viebach") (US 2004/0147807) in view of Jacobsen et al. (hereinafter "Jacobsen") (US 2006/0146172) as applied to Claim 6 above, and further in view of Loo et al. (hereinafter "Loo") (US 2020/0194951).
Regarding Claims 7-8, Viebach, as previously modified by Jacobsen, discloses the medical device of Claim 1. Viebach further discloses wherein the first cable and the second cable are electrically connected to the at least one light ([0022]).
Viebach fails to explicitly disclose wherein the first cable extends through a first cable opening of the PCB and the second cable extends through a second cable opening of the PCB, wherein the first cable opening and the second cable opening are lined with conductive plating.
However, Loo teaches a medical device (Fig. 1, U; [0028]), comprising:
a printed circuit board PCB (Fig. 10, 2; [0040]) having a first cable opening (Fig. 12, a first 20; [0040]) and a second cable opening (Fig. 12, a second 20; [0040]);
a first cable (Fig. 12, a first 3; [0042]) extending through the first cable opening of the PCB (Figs. 12 & 13, the first 3 extends through the first 20; [0042]);
a second cable (Fig. 12, a second 3; [0042]) extending through the second cable opening of the PCB (Figs. 12 & 13, the second 3 extends through the second 20; [0042]); and
wherein the first cable opening and the second cable opening are lined with conductive plating (Figs. 12 & 13, 213; [0040]).
The advantage of the conductively-plated cable openings is to improve the reliability of the coupling between the cables and PCB (Loo; [0048]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the PCB as disclosed by Viebach, as previously modified by Jacobsen, to include the conductively-plated cable openings taught by Loo, to improve the reliability of the coupling between the cables and PCB (Loo; [0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wood et al. (US 2017/0238903) teaches a sonic visualization system.
Dekker et al. (US 2015/0342530) teaches a minimally invasive medical instrument.
Kakehashi (US 2013/0150673) teaches a multichannel endoscope.
Gilboa (US 2008/0255416) teaches an endoscope with a distal imaging arrangement.
Dirusso et al. (US 2006/0041188) teaches multilumen flexible endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795